Title: From George Washington to John Hancock, 24 October 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge October 24th 1775.

My Conjecture of the Destination of the late Squadron from Boston in my last has been unhappily verified by an Outrage exceeding in Barbarity & Cruelty every hostile Act practised among civilized Nations. I have inclosed the Account given me by Mr Jones a Gentleman of the Town of Falmouth of the Destruction of that increasing & flourishing Village. He is a very great Sufferer & informs me that the Time allowed for the Removal of Effects was so small that valuable Property of all kinds & to a great Amount has been destroyed. The Orders shewn by the Captain for this horrid Procedure by which it appears the same Desolation is meditatd upon all the Towns on the Coast made it my Duty to communicate it as quickly & extensively as possible. As Portsmouth was the next Place to which he proposed to go, General Sulivan was permitted to go up & give them his Assistance & Advice to ward off the Blow. I flatter myself the like Event will not happen there as they have a Fortification of some Strength & a Vessel has arrived at a Place called Sheepscot with 1500 lb. of Powder.
The Gentlemen of the Congress have nearly finished their Business, but as they write by this Opportunity I must beg Leave to refer you to their Letter for what concerns their Commission.
We have had no Occurrence of any Consequence in the Camp since I had the Honour of addressing you last. But expect every Hour to hear that Newport has shared the Fate of

unhappy Falmouth. I have the Honour to be with the most sincere Respect Sir Your most Obed: & Hbble Servt

Go: Washington

